Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 1 of 19 PageID #:257930




                        UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS



IN RE BROILER CHICKEN ANTITRUST          Case No. 1:16-cv-08637
LITIGATION

                                         The Honorable Thomas M. Durkin
This Document Relates To:                The Honorable Jeffrey T. Gilbert
All Cases

                   DEFENDANTS’ REPLY IN SUPPORT OF
             THEIR MOTION FOR PROTECTIVE ORDER [DKT. 3689]
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 2 of 19 PageID #:257931




        Defendants respectfully submit this Reply in support of their Motion for Protective Order

(Dkt. 3689) (the “Motion”). 1

                                         INTRODUCTION

        The concessions in Plaintiffs’ Opposition make this a narrow dispute. See Dkt. 3710

(“Opp’n”). The parties agree that, in general, management-level testimony is appropriate for

Topics 18 and 21. They also agree that if Plaintiffs provide reasonable notice of a limited number

of specific transactions or decisions about which they seek a Defendant’s corporate testimony, that

Defendant will prepare its designee to testify about those particular transactions or decisions. What

remains is Plaintiffs’ demand that Defendants prepare their witnesses to provide binding corporate

testimony on unidentified and unlimited specific transactions and production decisions without

any notice. Plaintiffs’ refusal to identify any of these specific transactions fails to meet Rule

30(b)(6)’s “reasonable particularity” requirement and places an undue burden on Defendants to

prepare their corporate representatives.

        Rather than addressing this problem, Plaintiffs choose to misdirect by attacking arguments

Defendants never made, misrepresenting Plaintiffs’ offers and requested testimony, and distorting

the factual record.    Perhaps the clearest example of the mischaracterizations in Plaintiffs’

Opposition is the “offer” about which this Court inquired during the July 20, 2020 hearing.

According to Plaintiffs’ Opposition, they “have already offered to accept general pricing process

at a managerial level, and Plaintiffs’ offer of identifying specific transactions in advance is a

reasonable compromise and should ameliorate Defendants’ concerns.” Opp’n at 10. Defendants


1
  For the purpose of this Motion, “Defendants” includes Amick, Case, Claxton, George’s, Harrison, Koch,
Mar-Jac, Mountaire, OK Foods, Peco, Perdue, Pilgrim’s Pride, Simmons, and Tyson. George’s joins the
motion subject to the caveats explained in footnote 1 of the Motion. Other defendants who have not joined
this motion either (a) have not been served with the 30(b)(6) topics at issue, or (b) have individual
circumstances and/or are negotiating separately with Plaintiffs.


                                                   1
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 3 of 19 PageID #:257932




agree that would be a reasonable compromise— as it was the exact request made by Defendants.

See Dkt. 3689-3 at 4. But, Plaintiffs did not make that offer. Indeed, while counsel described that

statement as a “poorly constructed sentence,” it would be more accurate to say that the statement

is false. See Mahan Decl., Ex. 1 (July 20, 2020 Hr’g Tr. at 61:15–62:8). In reality, Plaintiffs

agreed to identify specific transactions or production decisions in advance only if Plaintiffs, in

their sole discretion, “believe it will facilitate an efficient deposition.” Dkt. 3689-3 at 2. That is

not a reasonable compromise.

       In downplaying Defendants’ legitimate concerns, Plaintiffs tout the success of other

depositions they claim proceeded without incident on what they describe as “nearly identical

topics.” Opp’n at 9. This is simply not true. First, Plaintiffs’ topics in these prior depositions are

narrower than those at issue here; indeed, the sales and production topic for House of Raeford

consisted of one sentence asking for the “process by which You breed, grow, produce, and sell

Broilers and Broiler Products, including the involvement of any third parties in the process.” See

Dkt. 3710-5 at 6 (Topic 1). Worse yet, Plaintiffs fail to acknowledge that the meet and confer

process with House of Raeford led to even further narrowing of the scope. House of Raeford

ultimately designated a witness “to testify generally about HRF practices and procedures to

produce and sell broilers.” See Mahan Decl., Ex. 2 at 6 (emphasis added). There was no agreement

that House of Raeford’s witness would be prepared to address any specific transactions, much less

the millions of transactions that the Defendants would be faced with under Plaintiffs’ currently

constructed topics. Mahan Decl., Ex. 3 at 2. Plaintiffs do not explain why the same limitations on

scope are not acceptable for the moving Defendants. Plaintiffs’ position is even more inexplicable

given that just this past Friday, July 24, they accepted Sanderson’s compromise offer “to designate

a witness to testify generally about Sanderson Farms’ use of Price or Supply indices and its pricing



                                                  2
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 4 of 19 PageID #:257933




and sale of Broilers and Broiler Products[.]”—exactly what they rejected repeatedly, forcing the

moving Defendants to request the assistance of the Court. See Mahan Decl., Ex. 4 at 2 (emphasis

added).

          Despite the very language of the request and their statements during the meet and confer

process, Plaintiffs’ Opposition goes to great lengths to emphasize that Topics 18 and 21 seek

management level testimony. See Opp’n at 2, 5-7, 10-11, 13. These statements beg credulity.

Defendants have no objection to preparing their corporate representatives to provide general,

management level testimony on Topics 18 and 21. Indeed, they have offered to do so. The

problem is that Plaintiffs have demanded more. They have explicitly declined to limit the topics

to management level testimony and instead “continue to reserve the right to ask about specific

transactions, production, or pricing decisions,” Dkt. 3689-3 at 2, including “each specific decision

by Defendants to cut production/capacity or forgo increases in production/capacity,” id. at 6; see

also Opp’n at 3. Even attempting to prepare a corporate witness to give binding corporate

testimony on an untold number of the hundreds of thousands (and even millions) of potential sales

transactions and a large number of production decisions (or decisions to “forgo an increase”—a

term the Opposition does not even attempt to explain) is simply untenable. Defendants offered the

sensible alternative of Plaintiffs identifying in advance a reasonable number of specific

transactions or production decisions about which they would like testimony so Defendants could

adequately prepare a witness. This compromise also was rejected.

                                           ARGUMENT

I.        Plaintiffs’ Arguments In Support Of Topic 18 Fail

          There is no dispute that Topic 18 seeks testimony concerning the “process by which

[Defendants] price or sell Broilers and/or Broiler products.” Opp’n at 5. Plaintiffs, however, have

specifically “not agree[d] to limit the Topic 18” to management level testimony. Dkt. 3689-3 at

                                                 3
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 5 of 19 PageID #:257934




6. Rather, they have explicitly and unequivocally “reserved the right to ask about specific

transactions.” Id. at 2. 2 Plaintiffs’ request that Defendants produce corporate representatives able

to testify about specific transactions requires Defendants to prepare their witnesses on those

particular transactions. See Dkt. 3689 at 6. But Plaintiffs refuse to identify which of the millions

of transactions the witness will be asked to address. Defendants should not be subjected to claims

of unprepared corporate representatives given these circumstances. Nor do the Rules require

Defendants to prepare a witness on such a broad topic. See Smithkline Beecham Corp. v. Apotex

Corp., No. 98 C 3952, 2000 WL 116082, at *9 (N.D. Ill. Jan. 24, 2000).

        The reason for this is clear. As Defendants have explained, asking a witness to testify

about specific, but unidentified, transactions is unduly burdensome. See Dkt. 3689 at 6-8. The

Opposition does not meaningfully challenge the undue burden of such preparation. Instead,

Plaintiffs argue that the “onerous and burdensome task” of preparation is a “consequence [that] is

merely an obligation that flows from the privilege of using the corporate form to do business.”

Opp’n at 9. The problem with Plaintiffs’ position is that although they refer to general testimony

on the “pricing process” to understate the burden on Defendants (Opp’n at 7), Plaintiffs

simultaneously demand that the actual testimony cannot in fact be limited to general testimony on

the pricing process, thus placing an undue burden on Defendants (Opp’n at 10).




2
  Plaintiffs’ assertion that “Defendants did not attempt to meaningfully meet and confer,” Opp’n at 4, is
simply wrong. After a telephonic meet and confer on the Defendants’ objections, counsel for Class
Plaintiffs refused to “agree[ ] to limit Topic 18,” to management level testimony only. Dkt. 3689-3 at 6.
Defendants responded offering testimony about specific transactions and production decisions if Plaintiffs
identified a reasonable number in advance, and asking Plaintiffs to confirm whether they would “accept
these proposals or if the parties are at impasse.” Id. at 4. As the Opposition admits, “Plaintiffs rejected”
that offer. Opp’n at 5. Defendants’ Motion followed. Given the admission that “Plaintiffs rejected”
Defendants’ offer, it is unclear how Defendants “declared wrongly that the parties were at impasse.” Opp’n
at 5. Indeed, the Opposition reiterates that “Plaintiffs do not agree to limit Topic 18” or to identify specific
transactions. Id. at 6.


                                                       4
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 6 of 19 PageID #:257935




       Defendants’ proposal to prepare corporate representatives on specific transactions that are

identified in advance is a reasonable compromise. Plaintiffs’ work product arguments against this

proposal are a red herring.     Rule 30(b)(6) requires topics to be identified with reasonable

particularity. Like any 30(b)(6) deposition topic, this obligation may be fulfilled by providing a

reasonable list of transactions, perhaps by customer and/or date, without exhibits or proposed

questions. Defendants have not demanded that Plaintiffs “identify deposition exhibits before a

deposition” or “disclose their line of questioning prior to the deposition.” Opp’n at 8.

       Plaintiffs’ reference to the prior depositions of Wayne Farms and House of Raeford which

“proceeded without issue,” Opp’n at 9, further weakens their argument. Nowhere in the notice for

those depositions did Plaintiffs demand testimony “about specific transactions.” Compare Dkt.

3689-3 at 2 with Dkt. 3710-4 (Wayne Farms) and 3710-5 (House of Raeford). Indeed, the House

of Raeford topic—“The process by which You breed, grow, produce, and sell Broilers and Broiler

Products, including the involvement of any third parties in the process”—is the same type of

general, management level “process” testimony Defendants have agreed to offer. See Dkt. 3710-

5 at 6 (Topic 1). Dispelling any doubt, House of Raeford’s Responses and Objections offered to

“designate one or more 30(b)(6) witnesses to testify generally about HRF practices and procedures

to produce and sell Broilers and Broiler Products.” Mahan Decl., Ex. 2 at 6 (emphasis added). 3

The deposition transcript and the Plaintiffs’ own correspondence indicate that they accepted that

offer. See Mahan Decl., Ex. 5 (HRF 30(b)(6) Dep. Tr. at 18:6-19:10); Mahan Decl., Ex. 3. Given

this agreement, it is no surprise the deposition proceeded without issue. And, notably, when

Plaintiffs’ questioning exceeded that defined scope, counsel for House of Raeford objected. See



3
 House of Raeford’s Responses and Objections further offered to prepare their corporate representative
about specific documents should Plaintiffs so desire. Ex. 2 at 5.


                                                  5
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 7 of 19 PageID #:257936




Mahan Decl., Ex. 5 (HRF 30(b)(6) Dep. Tr. at 215:17-217:6). Therefore, far from “undermin[ing]”

Defendants’ position, Opp’n at 9, this experience bolsters it. Plaintiffs provide no justification for

now adding the unreasonable and unworkable requirement to be prepared to testify about an untold

number of specific transactions.

        In fact, Plaintiffs disclaimed any requirement that a corporate representative must be

prepared to testify about specific transactions just last week in their individual meet and confer

discussions with Sanderson Farms. As Class Plaintiffs’ counsel stated “[w]ith respect to the scope

of Topic 17, Sanderson has proposed to designate a witness to testify generally about Sanderson

Farms’ use of Price or Supply Indices in its pricing and sale of Broilers and Broiler Products and

generally about Sanderson Farms’ pricing and sale of Broilers and Broiler products as specified in

Topic 17 (b)-(e). Plaintiffs accept this offer of testimony.” Mahan Decl., Ex. 4 at 2 (emphasis

added, citation omitted). Topic 17 for Sanderson Farms is the same as Topic 18 for the other

Defendants. See id.        Yet, Plaintiffs’ have refused this same compromise from the moving

Defendants, inexplicably necessitating the expense and delay of filing this Motion. 4

II.     Plaintiffs’ “Limitations” To Topic 21 Are Likewise Insufficient

        As with Topic 18, Plaintiffs attempt to portray Topic 21 as seeking high level testimony

“on Defendants’ ‘process’ for making production decisions.”                Opp’n at 11.       And, again,

Defendants have offered to provide that testimony. But Plaintiffs refuse to actually accept that



4
  Plaintiffs’ argument that the Motion is procedurally improper and that the issue is “more appropriately
addressed in the context of a motion to compel” is incorrect. Opp’n at 9 (citing New Jersey v. Sprint Corp.,
No. 03-2071-JWL, 2010 WL 610671, at *1 (D. Kan. Feb. 19, 2010)). Sprint recognizes that other courts
disagree with its position. See 2010 WL 610671, at *1 n.4 (“But see Auto-Owners Ins. Co. v. Southeast
Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla. 2005)). And it runs counter to the many cases issuing
such orders. See Krasney v. Nationwide Mut. Ins. Co., No. 3:06-cv-1164-JBA, 2007 WL 4365677, at *3
(D. Conn. Dec. 11, 2007) (“Federal judges have not hesitated to issue protective orders when corporations
are asked to respond to overly broad and unfocused Rule 30(b)(6) notices.”); Dkt. 3689 at 7-10. Plaintiffs’
preferred wait-and-see approach illustrates the harm and undue expense this Motion seeks to avoid.


                                                     6
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 8 of 19 PageID #:257937




limitation. Rather, they again refuse “to limit Topic 21” and have expressly stated they expect

testimony on “each specific decision by Defendants to cut production/capacity or forgo increases

in production/capacity,” Dkt. 3689-3 at 6, including the “factors relied upon by you in determining

production.” Dkt. 3689-2 at 13.

        Seeking to justify the breadth of their request, Plaintiffs rely on two invalid arguments. 5

First, they claim that “Defendants conjure extreme examples of how Topic 21 could be overbroad.”

Opp’n at 11. But, these so-called “extreme examples” are eight examples drawn from Plaintiffs’

own questioning in this case, including inquiries into equipment malfunction, site inspections by

regulators, routine maintenance, or holiday-related closures. Dkt. 3689 at 10-11. 6 They also

demand that Defendants testify regarding “each specific decision by Defendants to cut

production/capacity.” Dkt. 3689-3 at 6. While Plaintiffs describe these as “micro-level production

decisions” that they are not interested in, this description highlights the undefined and unduly

burdensome nature of the request. Defendants would argue that many of these examples—such

as disease, weather, and equipment malfunctions—are not “decisions” at all. They are involuntary


5
  Tellingly, Plaintiffs do not confront Defendants’ cases finding overbroad topics seeking testimony
regarding each and every one of a particular decision. See Prasad v. George Washington Univ., 323 F.R.D.
88, 98 (D.D.C. 2017) (seeking testimony concerning “[i]nstitutional responses” to harassment suffered by
Plaintiff); Menuel v. Hertz. Corp., No. 1:07-CV-3031-JTC-RGV, 2009 WL 10665026, at *7 (N.D. Ga. Dec.
9, 2009) (“[A]ll actions of Hertz that were taken in allowing paid prayer breaks for Muslims at the Atlanta
airport facility.”). And their attempt to distinguish United States v. HVI Cat Canyon, No. CV-11-5097-
FMO (SSx), 2016 WL 11683593, at *9 (C.D. Cal. Oct. 26, 2016), fails given that, like the topics there
seeking testimony on “any action,” Plaintiffs here seek testimony on “each” specific production decision.
That Plaintiffs do not intend to ask about all decisions is inapposite—their reservations of the “right” to do
so purports to require Defendants to prepare to testify on all of them.
6
 Plaintiffs’ contention that the Rule 30(b)(1) testimony on these topics illustrates that “such testimony is
not categorically impossible as Defendants contend,” is misguided. Opp’n at 13. Rule 30(b)(1) deponents
are not required to testify about events outside their own personal knowledge. Preparing a Rule 30(b)(6)
deponent to testify about corporate knowledge is a different matter. As explained in the Motion, preparing
one person to give corporate testimony regarding the multitude of production decisions these corporations
have made over nearly a nine-year period and numerous production sites is impractical. See Dkt. 3689 at
9-11.


                                                      7
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 9 of 19 PageID #:257938




incidents. Moreover, Plaintiffs do not delineate between a “micro-level” decision and the “larger

production decisions” in which they claim to be interested. As such, restricting the topic to

testimony on “larger production decisions” is untenable because Plaintiffs make no effort to define

the scope of that term.

       Likewise, Plaintiffs request for testimony about so-called “external communications”

regarding production decisions and their insistence that a witness be prepared to testify about each

specific decision without limitation only compounds the burden. See Dkt. 3689 at 13. Plaintiffs

refuse to offer an explanation of what, in their view, constitutes an external communication, or to

direct Defendants to the examples (or decisions) that they would like a witness to be prepared to

discuss. Instead, they resort to misdirection, suggesting that it is not their deficient topic and lack

of cooperation that are the problem, but “[p]erhaps” that “Defendants externally communicated

about production cuts so many times.” Opp’n at 12. This suggestion is unfounded and constitutes

nothing more than an inappropriate accusation. At bottom, Plaintiffs do nothing to narrow Topic

21 to a scope on which a witness could reasonably prepare. Without reasonable limitation as to

which production decisions or communications are at issue, Defendants are left guessing how to

adequately prepare a corporate representative.

       Second, Plaintiffs repeat the argument that a few past depositions on this topic have already

proceeded without issue or objection. Opp’n at 12-13. As before, Plaintiffs’ Topic 21 seeks

broader testimony than sought in their topics for those earlier depositions, as evidenced by the

several additional subparts. Compare Dkt. 3689-2 with Opp’n at 12 (Wayne Farms); Dkt. 3710-5

(House of Raeford); Mahan Decl., Ex. 2 (House of Raeford agreeing to provide general testimony

on production); Dkt. 3710-6 (Foster Farms’ different topics). Notably absent from any of these

prior topics is Plaintiffs’ new, ambiguous request for testimony regarding “external



                                                  8
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 10 of 19 PageID #:257939




communications” or the “decision to forgo production increases,” which Plaintiffs still have not

defined. Indeed, when counsel for Wayne Farms explained their understanding of their topic as

“the process by which you breed, grow, produce, price, not could or hypothetically do things other

than what you’ve done,” counsel for Class Plaintiffs responded “[f]air enough.” See Mahan Decl.,

Ex. 6 (Wayne Farms 30(b)(6) Dep. Tr. at 85:5-9 (emphasis added)). If Plaintiffs confine their

questioning about specific alleged production decreases to those alleged in their complaints,

Defendants could adequately prepare a witness to testify, assuming the alleged decision is

adequately identified in the complaints. 7 Yet, this Motion is necessary because Plaintiffs now

appear to refuse reasonable limitations—they seek testimony about “each specific decision” both

to “cut production/capacity” and to “forego increases,” as well as testimony on still undefined

“external communications” about those decisions. Dkt. 3689-3 at 6; Dkt. 3689-2 (Topic 18).

III.    Plaintiffs’ Proposed 2-day Window Is Unreasonable

        If Plaintiffs want Defendants’ corporate representatives to prepare to testify about a

reasonable number of specific transactions and production decisions, they must provide

Defendants with sufficient time to do so. Defendants have proposed a two-week period to receive

notice of the specific transactions or decisions in order to allow time to obtain relevant documents,

gather information from relevant witnesses, and prepare the corporate representative to testify.

Plaintiffs’ proposed two day window does not allow sufficient time for investigation and education

of a witness on events that are alleged to have happened years before.




7
 Indeed, if those are the “larger production decisions” Plaintiffs are interested in, then they overstate the
burden of identifying them.


                                                     9
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 11 of 19 PageID #:257940




                                        CONCLUSION

       For the foregoing reasons and those stated in the Motion, Defendants respectfully request

that this Court grant the Motion for Protective Order.




                                                10
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 12 of 19 PageID #:257941



 Dated: July 28, 2020                             Respectfully submitted,

 WEIL GOTSHAL & MANGES LLP                        VENABLE LLP
 By: /s/ Carrie C. Mahan                          By: /s/ J. Douglas Baldridge
 Carrie C. Mahan (#459802)                        J. Douglas Baldridge (#437678)
 Christopher J. Abbott (#1014487)                 Lisa Jose Fales (admitted pro hac vice)
 2001 M Street N.W., Ste. 600                     Danielle Foley (admitted pro hac vice)
 Washington, D.C. 20036                           Andrew Hernacki (admitted pro hac vice)
 Telephone: (202) 682-7000                        600 Massachusetts Avenue, NW
 Facsimile: (202) 857-0940                        Washington, DC 20001
 carrie.mahan@weil.com                            Telephone: (202) 344-4000
 christopher.abbott@weil.com                      Facsimile: 202-344-8300
                                                  jdbaldridge@venable.com
 Jessica L. Falk (#4763686)                       ljfales@venable.com
 767 Fifth Avenue                                 drfoley@venable.com
 New York, NY 10153                               athernacki@venable.com
 Telephone: 212-310-8000
 Facsimile: 212-310-8007                          FALKENBERG IVES LLP
 jessica.falk@weil.com                            Kirstin B. Ives
                                                  30 N. LaSalle St., Ste 4020
 Brian G. Liegel (#119269)                        Chicago, IL 60602
 1395 Brickell Avenue, Suite 1200                 Telephone: (312) 566-4803
 Miami, FL 33131                                  Facsimile: (312) 566-4810
 Telephone: (305) 577-3100                        kbi@ffilaw.com
 Facsimile: (305) 347-7159
 Brian.liegel@weil.com                            Attorneys for Defendants Perdue Farms, Inc.
                                                  and Perdue Foods LLC
 BAILEY BRAUER PLLC
 Clayton E. Bailey (admitted pro hac vice)
 8350 N. Central Expressway, Ste. 206
 Dallas, TX 75206
 Telephone: (214) 360-7433
 Facsimile: (214) 360-7424
 cbailey@baileybrauer.com
 EIMER STAHL LLP
 Michael L. McCluggage (#01820966)
 224 South Michigan Avenue, Ste. 1100
 Chicago, IL 60604
 Telephone: (312) 660-7665
 Facsimile: (312) 692-1718
 mmccluggage@eimerstahl.com

 Attorneys for Defendant Pilgrim’s Pride
 Corporation and Liaison Counsel for
 Defendants


                                             11
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 13 of 19 PageID #:257942




 By: /s/ John W. Treece                       JOSEPH D. CARNEY & ASSOCIATES
 John W. Treece (#3122889)                    LLC
 1135 West Montana Street
 Chicago, IL 60614                            By: /s/ Joseph D. Carney
 Telephone: (312) 961-7808                    Joseph D. Carney (admitted pro hac vice)
 jtreece@jwtreece.com                         Telephone: 440-249-0860
                                              Facsimile: 866-270-1221
 ROSE LAW FIRM                                jdc@jdcarney.com
                                              case@jdcarney.com
 Amanda K. Wofford (admitted pro hac vice)
 Bourgon Reynolds (admitted pro hac vice)     Office Address:
 120 East Fourth Street                       139 Crocker Park Boulevard, Ste. 400
 Little Rock, Arkansas 72201                  Westlake, OH 44145
 Telephone: (501) 375-9131                    Mailing Address:1540 Peach Drive
 Facsimile: (501) 375-1309                    Avon, OH 44011
 awofford@roselawfirm.com
 breynolds@roselawfirm.com                    MILLER SHAKMAN LEVINE &
                                              FELDMAN LLP
 Attorneys for Defendants Mountaire Farms,
 Inc., Mountaire Farms, LLC and Mountaire     Thomas M. Staunton
 Farms of Delaware, Inc.                      Daniel M. Feeney
                                              180 North LaSalle Suite 3600
                                              Chicago, IL 60601
                                              Telephone: 312-263-3700
                                              tstaunton@millershakman.com
                                              dfeeney@millershakman.com

                                              D.KLAR LAW
                                              Deborah A. Klar (admitted pro hac vice)
                                              Deborah A. Klar, Esq.
                                              2934 1/2 Beverly Glen Circle, Suite 761
                                              Bel Air, CA 90077
                                              Telephone: 310-858-9500
                                              dklar@dklarlaw.com

                                              Attorneys for Defendants Case Foods, Inc.,
                                              Case Farms, LLC, and Case Farms
                                              Processing, Inc




                                             12
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 14 of 19 PageID #:257943




 NOVACK AND MACEY LLP                       SKADDEN, ARPS, SLATE, MEAGHER &
                                            FLOM LLP
 By: /s/ Stephen Novack                     By: /s/ Lara Flath
 Stephen Novack                             Lara Flath (#6289481)
 Stephen J. Siegel                          Boris Bershteyn (admitted pro hac vice)
 Christopher S. Moore                       One Manhattan West
 100 North Riverside Plaza                  New York, NY 10001
 Chicago, IL 60606                          Telephone: (212) 735-3000
 Telephone: (312) 419-6900                  Facsimile: (212) 735-2000
 Facsimile: (312) 419-6928                  boris.bershteyn@skadden.com
 snovack@novackmacey.com                    lara.flath@skadden.com
 ssiegel@novackmacey.com
 cmoore@novackmacey.com                     Patrick Fitzgerald (#6307561)
                                            Gail Lee
 Attorneys for Defendants Koch Foods        Peter Cheun
 Incorporated, JCG Foods of Alabama LLC,    155 N. Wacker Drive
 JCG Foods of Georgia LLC and Koch Meat     Chicago, IL 60606
 Co., Inc.                                  Telephone: (312) 407-0700
                                            Facsimile: (312) 407-0411
                                            patrick.fitzgerald@skadden.com
                                            gail.lee@skadden.com
                                            peter.cheun@skadden.com

                                            Attorneys for Defendant Peco Foods, Inc.




                                           13
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 15 of 19 PageID #:257944




 KUTAK ROCK LLP                                 EDWARD C. KONIECZNY LLC

 By: /s/ John P. Passarelli                     By: /s/ Edward C. Konieczny
 John P. Passarelli (admitted pro hac vice)     Edward C. Konieczny (admitted pro hac vice)
 James M. Sulentic (admitted pro hac vice)      400 Colony Square, Ste 1501
 1650 Farnam Street                             1201 Peachtree Street, NE
 Omaha, NE 68102                                Atlanta, GA 30361
 Telephone: (402) 346-6000                      Telephone: (404) 380-1430
 Facsimile: (402) 346-1148                      Facsimile: (404) 382-6011
 john.passarelli@kutakrock.com                  ed@koniecznylaw.com
 james.sulentic@kutakrock.com
                                                SMITH, GAMBRELL & RUSSELL, LLP
 J.R. Carroll (admitted pro hac vice)
 Jeffrey M. Fletcher (admitted pro hac vice)    David C. Newman (admitted pro hac vice)
 234 East Millsap Road, Ste 200                 W. Parker Sanders (admitted pro hac vice)
 Fayetteville, AR 72703-4099                    1230 Peachtree Street, N.E.
 Telephone: (479) 973-4200                      Promenade, Ste 3100
 Facsimile: (479) 973-0007                      Atlanta, GA 30309
 jr.caroll@kutakrock.com                        Telephone: (404) 815-3500
 Jeffrey.fletcher@kuakrock.com                  Facsimile: (404) 815-3509
                                                dnewman@sgrlaw.com
 Kimberly M. Hare (#6323326)                    psanders@sgrlaw.com
 One South Wacker Drive, Ste 2050
 Chicago, IL 60606-4614                         James L. Thompson
 Telephone: (312) 602-4100                      Lynch Thompson LLP
 Facsimile: (312) 602-4101                      150 S. Wacker Drive, Suite 2600
 kimberly.hare@kutakrock.com                    Chicago, IL 60606
                                                T: (312) 445-4623
 Attorneys for Defendants O.K. Foods, Inc.,     F: (312) 896-5883
 O.K. Farms, Inc., and O.K. Industries, Inc.    jthompson@lynchthompson.com

                                                Attorneys for Defendants Mar-Jac Poultry,
                                                Inc., Mar-Jac Poultry MS, LLC, Mar-Jac
                                                Poultry AL, LLC, Mar-Jac AL/MS, Inc., Mar-
                                                Jac Poultry, LLC, Mar-Jac Holdings, Inc.




                                               14
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 16 of 19 PageID #:257945




 VAUGHAN & MURPHY                                DYKEMA GOSSET PLLC

 By: /s/ Charles C. Murphy, Jr.                  By: /s/ Howard B. Iwrey
 Charles C. Murphy, Jr. (admitted pro hac        Howard B. Iwrey
 vice)                                           39577 Woodward Ave, Ste. 300
 690 S Ponce Court NE                            Bloomfield Hills, MI 48304
 Atlanta, GA 30307                               Telephone: 248-203-0526
 Telephone: (404) 667-0714                       Facsimile: 248-203-0763
 Facsimile: (404) 529-4193                       hiwrey@dykema.com
 cmurphy@vaughanandmurphy.com
                                                 Steven H. Gistenson
 WINSTON & STRAWN LLP                            10 South Wacker Drive, Ste. 2300
                                                 Chicago, IL 60606
 James F. Herbison                               Telephone: 312-627-2267
 Michael P. Mayer                                Facsimile: 312-876-1155
 35 West Wacker Drive                            sgistenson@dykema.com
 Chicago, Illinois 60601
 Telephone: (312) 558-5600                       Cody D. Rockey
 Facsimile: (312) 558-5700                       2723 South State Street, Ste. 400
 jherbison@winston.com                           Ann Arbor, MI 48104
 mmayer@winston.com                              Telephone: 734-214-7655
                                                 Facsimile: 734-214-7696
 Attorneys for Defendant Norman W. Fries,        crockey@dykema.com
 Inc. d/b/a Claxton Poultry Farms
                                                 Dante A. Stella
                                                 400 Renaissance Center
                                                 Detroit, MI 48243
                                                 Telephone: 313-568-6693
                                                 Facsimile: 313-568-6893
                                                 dstella@dykema.com

                                                 Attorneys for Defendants Amick Farms, LLC




                                            15
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 17 of 19 PageID #:257946




 EVERSHEDS SUTHERLAND (US) LLP                     AXINN, VELTROP & HARKRIDER LLP

 By: /s/ Patricia A. Gorham                        By: /s/ Rachel J. Adcox
 James R. McGibbon (admitted pro hac vice)         Rachel J. Adcox (#1001488)
 Patricia A. Gorham (admitted pro hac vice)        Daniel K. Oakes (admitted pro hac vice)
 Peter M. Szeremeta (admitted pro hac vice)        Kenina J. Lee (admitted pro hac vice)
 Kaitlin A. Carreno (admitted pro hac vice)        950 F Street NW, Ste 700
 999 Peachtree Street, N.E., Ste 2300              Telephone: (202) 912-4700
 Atlanta, Georgia 30309-3996                       Facsimile: (202) 912-4701
 Telephone: (404) 853-8000                         radcox@axinn.com
 Facsimile: (404) 853-8806                         doakes@axinn.com
 jimmcgibbon@eversheds-sutherland.com              klee@axinn.com
 patriciagorham@eversheds-sutherland.com
 peterszeremeta@eversheds-sutherland.com           John M. Tanski (admitted pro hac vice)
 katilincarreno@eversheds-sutherland.com           Jarod G. Taylor (admitted pro hac vice)
                                                   90 State House Square
 SMITHAMUNDSEN LLC                                 Hartford, CT 06103
                                                   Telephone: (860) 275-8100
 Clay H. Phillips                                  Facsimile: (860) 275-8101
 150 N. Michigan Avenue, Ste 3300                  jtanski@axinn.com
 Chicago, Illinois 60601                           jtaylor@axinn.com
 Telephone: (312) 894-3200
 Facsimile: (312) 997-1828                         Nicholas E.O. Gaglio (admitted pro hac vice)
 cphillips@salawus.com                             114 West 47th Street
                                                   New York, NY 10036
 Attorneys for Defendants Harrison Poultry,        Telephone: (212) 728-2200
 Inc.                                              Facsimile: (212) 261-5654
                                                   ngaglio@axinn.com

                                                   LIPE LYONS MURPHY NAHRSTADT &
                                                   PONTIKIS, LTD.

                                                   Jordan M. Tank
                                                   230 West Monroe, Street, Ste 2260
                                                   Chicago, IL 60606
                                                   Telephone: (312) 702-0586
                                                   Facsimile: (312) 726-2273
                                                   jmt@lipelyons.com

                                                   Attorneys for Defendants Tyson Foods, Inc.,
                                                   Tyson Chicken, Inc., Tyson Breeders, Inc.,
                                                   Tyson Poultry, Inc.




                                              16
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 18 of 19 PageID #:257947




 SHOOK HARDY & BACON LLP                        STINSON LLP

 By: /s/ Lynn H. Murray                         By: /s/ William L. Greene
 Lynn H. Murray                                 William L. Greene (admitted pro hac vice)
 111 S. Wacker Dr., Ste 4700                    Peter J. Schwingler (admitted pro hac vice)
 Chicago IL 60606                               Kevin P. Kitchen (admitted pro hac vice)
 Telephone: (312) 704-7700                      50 South Sixth Street, Ste 2600
 Facsimile: (312) 558-1195                      Minneapolis, MN 55402
 lhmurray@shb.com                               Telephone: (612) 335-1500
                                                william.greene@stinson.com
 Laurie A. Novion (admitted pro hac vice)       peter.schwingler@stinson.com
 2555 Grand Blvd.                               kevin.kitchen@stinson.com
 Kansas City, MO 64108
 Telephone: (816) 474-6550                      J. Nicci Warr
 Facsimile: (816) 421-5547                      7700 Forsyth Blvd., Suite 1100
 lnovion@shb.com                                St. Louis, MO 63105
                                                Telephone: (314) 259-4570
 CONNER & WINTERS                               nicci.warr@stinson.com

 John R. Elrod (admitted pro hac vice)          SUGAR FELSENTHAL GRAIS &
 Vicki Bronson (admitted pro hac vice)          HELSINGER LLP
 4375 N. Vantage Drive, Ste. 405
 Fayetteville, AR 72703                         John C. Martin
 Telephone: (479) 582-5711                      30 N. LaSalle Street, Ste 3000
 jelrod@cwlaw.com                               Chicago, IL 60602
 vbronson@cwlaw.com                             Telephone: (312) 704-2172
                                                Facsimile: (312) 372-7951
 Attorneys for Defendant Simmons Foods, Inc.    jmartin@sfgh.com
 and Simmons Prepared Foods Inc.
                                                THE LAW GROUP OF NORTHWEST
                                                ARKANSAS LLP

                                                Gary V. Weeks (admitted pro hac vice)
                                                K.C. Dupps Tucker (admitted pro hac vice)
                                                Kristy E. Boehler (admitted pro hac vice)
                                                1830 Shelby Lane
                                                Fayetteville, AR 72704
                                                Telephone: (479) 316-3760
                                                gary.weeks@lawgroupnwa.com
                                                kc.tucker@lawgroupnwa.com
                                                kristy.boehler@lawgroupnwa.com

                                                Attorneys for Defendants George’s, Inc.
                                                and George’s Farms, Inc.




                                               17
Case: 1:16-cv-08637 Document #: 3723 Filed: 07/28/20 Page 19 of 19 PageID #:257948




                                 CERTIFICATE OF SERVICE
        I hereby certify that on July 28, 2020, a true and correct copy of the foregoing document
was filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic system.


                                                               /s/ Carrie C. Mahan
                                                               Carrie C. Mahan




                                                  18
